Citation Nr: 1548929	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right thigh tumor, to include a cancerous and/or granular cell tumor.

2.  Entitlement to service connection for bilateral hip disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service for over 20 years, from December 1979 until his retirement in January 1999. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.  

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2014, the Board remanded the appeal for further development.  As noted in the previous remand, given the lay and medical evidence of record regarding the nature of the growth on the Veteran's right thigh, the Board has recharacterized the issue on appeal to encompass all possible disabilities with respect to the Veteran's tumor on his right thigh.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2014 remand, the Board directed the AOJ to, inter alia, to provide the Veteran an opportunity to identify any outstanding medical treatment records, afford the Veteran VA examinations to assess the nature and etiology of his claimed right thigh tumor and bilateral hip disability, and undertake further development for his TDIU claim.

The Board's review of the record shows that the AOJ has not substantially complied with the April 2014 remand directives noted above due to the AOJ's attempts to contact the Veteran utilizing prior, incorrect address information.  A July 10, 2014 VA nursing contact note reflects that a VA health administrator telephoned the Veteran who changed his address from 459 Patterson Road, Honolulu, Hawaii 96819 to P.O. BOX 15, Hickam Air Force Base, Hawaii 96853.  Additionally, a December 2014 letter response from the AOJ to the Veteran concerning his requested service treatment records was addressed to the Veteran's updated Hickam, Hawaii address.  

Despite the Veteran's provision of a new address, the AOJ utilized the Veteran's outdated and incorrect Honolulu, Hawaii address in various correspondence sent to fulfill the directives of the April 2014 remand, including letters providing notice of upcoming VA examination, a request for outstanding medical records, and TDIU-related development.  Additionally, the record contains notes by the AOJ showing that the Veteran did not report to VA examinations scheduled in August and December 2014.  Although these notes do not clearly reveal what specific efforts were made to contact the Veteran, they do include reference to undelivered letters and an unsuccessful attempt to contact the Veteran's mother for his current contact information.

Under these circumstances, and in the interest of due process, the Board finds that, on remand, the AOJ, with assistance from the Veteran's representative, should take appropriate action to verify the Veteran's current address.  Thereafter, the AOJ should again attempt to fulfil the directives of April 2014 remand, which are detailed below.  

Lastly, the Board notes that VA treatment records dating to January 2015 have been associated with the Veteran's claims file.  As the Veteran may have sought VA treatment since then, VA treatment records dated from January 2015 to the present, should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the Veteran's representative, the AOJ should undertake appropriate action to verify the Veteran's current address.  All such efforts and/or responses received should be documented and associated with the claims file.  

2.  The Veteran should be given an opportunity to identify any additional healthcare providers who have treated him for the disabilities on appeal, to specifically include March 2011 surgery records from Tripler Army Medical Center.  The RO should also request the Veteran's current employment status.  

After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from January 2015 to the present.  

All such efforts and/or responses to obtain this evidence should be documented and associated with the claims file.  

3.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to address the etiology of the Veteran's left thigh tumor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions and those from the April 2014 remand.  All tests deemed necessary by the examiner are to be performed.  

After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any current right thigh tumor is causally related to the Veteran's service, to include exposure to hazardous chemicals.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should also consider the findings of a granular cell tumor of the abdomen, as documented in the service treatment records, and address whether there is any relation between the two tumors. 

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to address the etiology of any current bilateral hip disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions and those from the April 2014 remand.  All tests deemed necessary by the examiner are to be performed.  All diagnoses should be clearly reported.  

After examining the Veteran and reviewing the claims file, with respect to each diagnosed disability, the examiner should respond to the following:  

   a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hip disability is causally related to the Veteran's service, to include his physical activities over a 20 year period while on active duty.
	
   b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hip disability is proximately due to, or caused by, the Veteran's service-connected left and right knee disabilities.
   
   c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hip disability has been aggravated by the Veteran's service-connected right and left knee disabilities.  

An opinion must be provided with respect to questions a, b, and c, and a detailed rationale must be provided for each opinion expressed.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, undertake any additional development deemed necessary, to include obtaining any additional VA examinations and/or opinions.  Determine whether the criteria for TDIU, pursuant to 38 C.F.R. § 4.16(a) have been met as of November 15, 2010, and whether the criteria for extra-schedular TDIU consideration prior to November 15, 2010, pursuant to 38 C.F.R. § 4.16(b), were met, to include consideration of whether referral to the Director, Compensation and Pension Service for adjudication is appropriate.  

7.  Thereafter, the issues on appeal should be readjudicated.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) considering all evidence of record, specifically including VA treatment records dating prior to April 2013 and all evidence added to the record since the issuance of the last SSOC, and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

